759 N.W.2d 358 (2008)
Constance JACKSON-RUFFIN, Plaintiff-Appellee,
v.
METRO CARS, INC., Defendant-Appellant.
Docket No. 136694. COA No. 276144.
Supreme Court of Michigan.
October 22, 2008.

Order
On order of the Court, the motions for leave to file brief amicus curiae and for miscellaneous relief are GRANTED. The application for leave to appeal the May 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.